DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species VIII in the reply filed on 1/28/22 is acknowledged.  The traversal is on the ground(s) that  restriction is drawn to individual figures in the specification rather than being drawn to any of the claims and the species identified in the restriction requirement do not have anything to do with the claims; and the claim should not be restricted to a weeping control joint system that incorporates  a vent only or a weeping control joint only.  This is not found persuasive because species based on figures is appropriate where the figures identify various embodiments of the invention.  Claim 1 is generic to some or all of the species embodiments noted in the figures and therefore the restriction requirement clearly has a nexus to the claims.  Independent claim 1 recites a vent and a weeping control joint, but these elements are recited in the claims in a broad manner that does not limit them to the embodiments of a vent and weeping control joint structure as shown or described in the figures and specification or noted in the species restriction.  Therefore claim 1 is broad and generic to the embodiments, as depicted in the figures, of a weeping control joint that does not include a vent as noted in the species, or various structural embodiments of a weeping control joint as no specific distinguishing structure to the vent and/or weeping control joint is included in claim. 
Therefore the claim is generic to the variations as depicted in the figures and noted by the species.  Accordingly applicant’s arguments are not persuasive.

The requirement is still deemed proper and is therefore made FINAL.
Claims 9,10,20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the exterior wall covering being exposed to rain and weather”, it is unclear if applicant is attempting to claim rain and weather, or a structure only in the condition of being in rain and weather.  
Claim 5 recites “a lath and stucco layer” it is unclear if this is the same as or in addition to the “exterior wall covering” of claim 1.  If it is in addition to it is unclear from the specification and drawings which structure this is.
Claim 7 recites “is provided with a drainage member” it is unclear if this is the same or in addition to the “drainage structure” of claim 1.  If it is in addition to it is unclear in view of the specification and drawings which structure this is referring to.
Accordingly, the claims will be examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,11,12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Friel (10024063).
Claim 1.  Friel discloses a weeping control joint system comprises: 
a substrate wall (60/62), the substrate wall being vertically oriented such that force of gravity is downward on any water standing on an exterior surface of the substrate wall, the substrate wall having a top portion and a bottom portion opposite of the top portion; 
an exterior wall covering (84/86) having an exterior surface facing away from the exterior surface of the substrate wall, the exterior surface of the exterior wall covering being exposed to rain and weather, whereby the exterior wall covering covers the exterior surface of the substrate wall (as noted throughout the disclosure): 
a vent (at the top of 76) disposed at the top portion of the substrate wall such that air passes from outside the exterior surface of the exterior wall covering to the substrate wall via the vent (as noted in the disclosure); 
a weeping control joint (10 and/or 110 as noted in figures 6 and/or 11) disposed at a distance below the vent, the weeping control joint comprising a drainage structure (38/88 fig 6 and/or 38/40 fig 11) wherein water collecting above the weeping control joint is directed through the drainage structure of the weeping control joint to the exterior surface of the exterior wall covering; and 
a pattern of channels (where the drainage mat 76 has a pattern of channels as seen in the figures and noted in the disclosure) disposed between the vent and the weeping control joint and between the exterior surface of the substrate wall and the exterior wall covering, the pattern of channels being in fluidic communication between the vent and the drainage structure of the weeping control joint such that liquid water disposed between the exterior wall covering and the exterior surface of the substrate wall flows under the influence of gravity through the pattern of channels to the drainage structure of the weeping control joint and through the drainage structure of the weeping control joint to the exterior surface of the exterior wall covering (as noted throughout the disclosure).
Claim 2. The weeping control joint system of claim 1, further comprising a first layer of material (74) permeable to water vapor and impermeable to liquid water, the first layer of material being disposed between the exterior surface of the substrate wall and the pattern of channels and extending in one or more overlapping layers from the vent to the weeping control joint (as noted in the figures and disclosure).
Claim 3.  The weeping control joint system of claim 2, further comprising a second layer of material (the material of the drainage mat 76) permeable to standing liquid water, the second layer of material being disposed between the pattern of channels and the exterior wall covering and extending in one or more overlapping layers from the vent to the weeping control joint, wherein standing liquid water permeating the second layer flows under the influence of gravity through the pattern of channels (as noted in the disclosure).
Claim 4. The weeping control joint system of claim 3, further comprising a flange (30 and/or 34) extending outwardly from the weeping control joint into a portion of the exterior wall covering.
Claim 5.  The weeping control joint system of claim 4, further comprising a lath (78) and stucco layer (82/84/86) wherein the stucco is filling at least some of the gaps in the lath such that the stucco is fixed by the lath to the substrate wall, the lath being disposed as a layer between the second layer of material and the exterior surface of the exterior wall covering.
Claim 6. The weeping control joint system of claim 5, further comprising a seam (as noted at 68,70). wherein the seam is formed by the butting together of the substrate wall (64) and a lower substrate wall (60) disposed below the substrate wall, and the weeping control joint is disposed at the seam (as seen in figure 6).
Claim 7. The weeping control joint system of claim 1, wherein the pattern of channels is provided within a drainage member (76), and the drainage member comprises a first layer (the layer 74) permeable by water vapor and substantially impermeable by liquid water flowing through the pattern of channels, a second layer (the layer of 76) disposed opposite of the first layer, the second layer being sufficiently permeable to standing water such that standing water passes through the second layer, and a plurality of structures arranged between the first layer and the second layer such that the plurality of structures, the first layer and the second layer defines the pattern of channels (as noted in the figures and disclosure).
Claim 11. The weeping control joint of claim 1, wherein the drainage structure of the weeping control joint comprises a drip lip (112 fig 11).
Claim 12.  The weeping control joint of claim 11, wherein the drip lip has a downwardly extending portion and the downwardly extending portion extends from a peak (at 44 fig 11) of the weeping control joint in a direction downwardly from the peak, such that a seam formed between exterior surface of the exterior wall covering, below the weeping control joint, and the weeping control joint is covered by the drip lip (as seen in the figures and noted in the disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friel (100240636).
Claim 13.Friel discloses the weeping control joint of claim 12, but does not expressly disclose that the drip lip has a return portion extending transversely from the downwardly extending portion in the direction of the substrate wall and into the exterior surface of the exterior wall covering.  However Friel does disclose a front lip (30) that has a return (34) extending transversely therefrom and into the exterior surface of the exterior wall covering.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pursue know design options and modify the drip lip 112 of Friel to have a return such as at 34 (as taught by Friel) to achieve the predictable result of a clean and complete surface finish that aids in weatherproofing the structure.
Claim 14.  The weeping control joint of claim 13, wherein the exterior wall covering is stucco (as noted throughout the disclosure), and the stucco is applied all the way under the drip lip (as noted throughout the disclosure).
Claim 15. The weeping control joint of claim 14, wherein the stucco contacts a surface of the drip lip facing the substrate wall (as noted throughout the disclosure).
Claim 16. The weeping control joint of claim 15, wherein the return portion of the drip lip is embedded in the stucco (as taught at 34).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friel (100240636) in view of Col. et al (20150047281).
Claims 17-19.  Friel discloses the weeping control joint of claim 1,but does not disclose further comprising a pesticide, wherein the pesticide is D-limonene, wherein D-limonene is disposed within a structure defining the pattern of channels.
It is known in the art to provide a pesticide in exterior wall structures and elements.  For example, Cole disclose providing a pesticide in a cladding system to prevent the ingress of pests.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pursue known design options and further include a pesticide, disposed at the pattern of channels (where there is an opening for pests to enter) to prevent the ingress pests in the building structure.
Neither Friel or Cole expressly disclose a pesticide wherein the pesticide is D-limonene.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to choose D-limonene as the pesticide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case it would have been obvious for at least the reason of D-limonene is a known pesticide that is available and workable.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635